Child, Van Wagoner & Bradshaw, PLLC Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting part of this Registration Statement in an amendment to Form S-1 on Form S-11of our report dated May 9, 2012, relating to the financial statements of REO Plus, Inc.which appearsin such Prospectus. We also consent to the reference to us under the headingExperts. /s/ Child, Van Wagoner & Bradshaw, PLLC Certified Public Accountants Salt Lake City, Utah October 26,2012 5296 So. Commerce Dr., Suite 300 • Salt Lake City, Utah 84107-5370 Telephone: (801) 281-4700 • Facsimile: (801) 281-4701 Members: American Institute of Certified Public Accountants • Utah Association of Certified Public Accountants
